DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 8 is objected to because of the following informalities:  
The use of the pronoun “its” is indefinite. Please replace the pronoun with the noun to which it refers.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cathiard (US 5,172,640) in view of Tarassoff (US 4,669,389).
Referring to Claim 1: Cathiard teaches a cableway installation comprising:
a first end pulley (21),
a second end pulley (22), 
a relay structure equipped with a first idler pulley and a second idler pulley (Fig. 8), 
a first cable loop (18) engaged with the first end pulley and the first idler pulley (Fig. 9), 
a second cable loop (19) engaged with the second end pulley and the second idler pulley (Fig. 9), 
at least one vehicle (17) capable of being coupled alternately to the first cable loop and to the second cable loop by disengageable coupling means (Col. 5, lines 6-13) (Figs. 8 and 9), 
wherein the relay structure (2) comprises 
a transfer system (23, 24) for transferring the vehicle uncoupled from the first cable loop and from the second cable loop, from the first cable loop to the second cable loop (12) (Col. 5, lines 6-15) (Figs. 8 and 9); 
a fixed guiding track (31), which supports a movable structure (30) translationally moveable with respect to the fixed guiding track, the moveable structure bearing the first idler pulley, the second idler pulley (Col. 4, line 60 - Col. 5, line 3) (Figs. 8 and 9) 
	Cathiard does not teach that the moveable structure (30) bears the vehicle transfer system (23, 24) (see Fig. 8). However, Tarassoff teaches an aerial ropeway transport installation with several sections, wherein the transfer system, including connecting tracks (62) and points (64) is mounted separately between the transfer rails (36, 38) associated with each loop (Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Cathiard to move the transfer rails (23, 24) so that they are supported by the intermediate carriage (30) because Tarassoff teaches providing support for intermediate transfer rails separate from the first and second cable loops, and supporting the transfer rails on the intermediate carriage eliminates the need to provide separate support structures for the transfer rails and the intermediate carriage and thereby reduces costs by eliminating support columns.

Referring to Claim 2: Cathiard further teaches a cableway installation, wherein the transfer system (23, 24) comprises at least one connecting rail ensuring the passage of the vehicles (17) between the two cable loops (18, 19) (Col. 5, lines 6-15) (Figs. 8 and 9).

Referring to Claim 3: Cathiard further teaches a cableway installation, wherein the transfer means (23, 24) comprise at least one disengagement device capable of uncoupling the vehicle (17) from the first cable loop (18), the disengagement device preferably being situated between the first end pulley (13) and the first idler pulley (21) and an engagement device capable of coupling the vehicle to the second cable loop (19), the engagement device preferably being situated between the second idler pulley (22) and the second end pulley (14) (Figs. 2 and 3) (Col. 4, lines 3-8).

Referring to Claim 4: Cathiard further teaches a cableway installation, wherein the moveable structure (30) is engaged with a force balancing member (32), preferably positioned under the fixed guiding track (31) (Col. 4, line 66 - Col. 5, line 3) (Figs. 8 and 9).

Referring to Claim 5: Cathiard further teaches a cableway installation, wherein the force balancing member (32) comprises a jack connected to the moveable structure (30) (Col. 4, line 66 - Col. 5, line 3) (Figs. 8 and 9).

Referring to Claim 6: Cathiard does not specifically teach that the embodiment of figures 8 and 9 uses a suspended balancing mass. Rather, figure 8 depicts a cylinder-piston jack (32). However, Cathiard teaches that the embodiment of figures 10 and 11 can use “a counterweight or a cylinder-piston jack 48” as a force balancing member (Col. 4, lines 56-57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Cathiard to use a suspended counterweight instead of a cylinder-piston jack on the embodiment of figure 8 because Cathiard teaches that these are interchangeable alternatives and a suspended counterweight does not require a pressurized cylinder.

Referring to Claim 7: Cathiard further teaches a cableway installation, wherein the moveable structure (30) comprises at least one trolley equipped with at least one set of wheels (25) capable of rolling on the fixed guiding track (31) (Col. 4, line 66 - Col. 5, line 3) (Figs. 8 and 9).

Referring to Claim 9: Cathiard further teaches a cableway installation, wherein the first idler pulley (21) is rotationally guided with respect to the moveable structure (30) around a first axis of revolution, and the second idler pulley (22) is rotationally guided with respect to the moveable structure (30) around a second axis of revolution, 
	Cathiard does not specifically teach that the embodiment of figures 8 and 9 separates the first and second idler pulley axes of revolution. Rather, figure 8 depicts concentric axes. However, Cathiard teaches that concentric or separated axes are readily interchangeable alternatives (Figs. 2 and 3) (Col. 3, lines 11-12) (Col. 4, lines 9-12 and 41-44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for the embodiment of figure 8 of Cathiard to separate the first and second idler pulley axes of revolution, as seen in the embodiment of figure 2, because Cathiard teaches that these are interchangeable alternatives and using separate axes will distribute the load to two points instead of one.

Referring to Claim 10: Cathiard further teaches a cableway installation, wherein the first idler pulley (21) is rotationally guided with respect to the moveable structure (30) around a first axis of revolution, and the second idler pulley (22) is rotationally guided with respect to the moveable structure (30) around a second axis of revolution merged with the first axis of revolution (Col. 4, lines 60-66) (Figs. 8 and 9).

Referring to Claim 11: Cathiard further teaches a cableway installation, wherein the fixed guiding track (31) is supported at altitude above the ground by supports (Fig. 8).

Referring to Claim 12: Cathiard further teaches a cableway installation, wherein the disengagement device is situated between the first end pulley (13) and the first idler pulley (21) (Figs. 2 and 3) (Col. 4, lines 3-8).

Referring to Claim 13: Cathiard further teaches a cableway installation, wherein the engagement device is situated between the second idler pulley (22) and the second end pulley (14) (Figs. 2 and 3) (Col. 4, lines 3-8).

Referring to Claim 14: Cathiard further teaches a cableway installation, wherein the force balancing member (32) is positioned under the fixed guiding track (31) (Fig. 8).

Referring to Claim 15: Cathiard further teaches a cableway installation, wherein the second axis of revolution is parallel to the first axis of revolution (Figs. 8 and 9).

Allowable Subject Matter
Claim 8 is objected to for a minor informality and objected as being dependent upon a rejected base claim, but would be allowable if corrected and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, Cathiard fails to teach that “the moveable structure is open at its two longitudinal ends to enable the passage of the vehicle in transit.” The Examiner finds no obvious reason to modify Cathiard’s carriage (30) to create a larger structure with open ends to enable vehicle passage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617